Title: 63. A Bill for Registering Births and Deaths, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that notice, in writing, of the birth, and time of the birth, of every child shall be given to the Assessors of the public taxes of the hundred, wherein the birth shall have been, at the time of making the assessment next after such birth, by the father, or, if he be dead or unknown, by the mother of the child, in case such mother be a free woman; or, if she be a servant or slave, by her master or mistress, or the overseer or other person having the care of her; in which writing the sex of the child shall be distinguished, with the name and surname of  each parent, if it be not a slave; and if it be the child of a servant, with the name and surname of the master or mistress also; but, if it be the child of a slave, with the name and surname of the master or mistress only: And the master or mistress of a family, and the overseer or other person having under his care a family of servants, or slaves, shall give the like notice of every death, and time of the death, which shall happen in such family, adding in the description the name of the deceased, within the same time as is limited for giving, and to the same persons as are appointed to take, the notices of births. Which writings shall be transmitted by such Assessors, together with the notice of the like events in their own families, to the clerk of the peace of the county in which the hundred lieth, and be by him registered. Any person neglecting the duty enjoined by this act shall make amends for the default in this manner; the parent, master, mistress, overseer, or manager, shall be taxed, in the public assessment next afterwards, the sum of five shillings for every birth, or death, whereof notice shall not have been given, and the Assessor or clerk of the peace shall be amerced.
